Citation Nr: 0407716	
Decision Date: 03/24/04    Archive Date: 04/01/04

DOCKET NO.  96-32 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for decrease in sexual 
drive, including as due to exposure to lead and as a 
manifestation of an undiagnosed illness.  

2.  Entitlement to service connection for burning and 
numbness in the legs, arms and hands, including as due to 
exposure to lead and as a manifestation of an undiagnosed 
illness.  

3.  Entitlement to service connection for numbness on the 
left side of the head and the left side of the body, 
including as due to exposure to lead and as a manifestation 
of an undiagnosed illness.  

4.  Entitlement to service connection for frequent urination 
and an increase in the daily output of urine, including as 
due to exposure to lead and as a manifestation of an 
undiagnosed illness.  

5.  Entitlement to service connection for blood coming out of 
the nose, including as due to exposure to lead and as a 
manifestation of an undiagnosed illness.  

6.  Entitlement to service connection for a change in the 
veteran's physical appearance, including as due to exposure 
to lead and as a manifestation of an undiagnosed illness.  

7.  Entitlement to service connection for intolerance to 
chemicals, to include several types of medications, including 
as due to exposure to lead and as a manifestation of an 
undiagnosed illness.  

8.  Entitlement to service connection for residuals of a left 
pneumothorax, including as due to exposure to lead and as a 
manifestation of an undiagnosed illness.  

9.  Entitlement to service connection for headaches, 
including as due to exposure to lead and as a manifestation 
of an undiagnosed illness.  

10.  Entitlement to service connection for muscle and joint 
pain in the shoulders, elbows, hands, knees, and ankles, 
including as due to exposure to lead and as a manifestation 
of an undiagnosed illness.  

11.  Entitlement to service connection for skin itching and 
rashes caused by exposure to the veteran's semen, including 
as due to exposure to lead and as a manifestation of an 
undiagnosed illness.  

12.  Entitlement to service connection for herpes, including 
as due to exposure to lead and as a manifestation of an 
undiagnosed illness.  

13.  Entitlement to service connection for a liver condition, 
including as due to exposure to lead and as a manifestation 
of an undiagnosed illness.  

14.  Entitlement to service connection for residuals of a 
reaction to inoculation with pyridostigmine bromide, 
including diarrhea, blurred vision, sensitivity to light, 
stomach cramps, and headaches.  

15.  Entitlement to service connection for a skin rash, 
including as due to exposure to lead and as a manifestation 
of an undiagnosed illness.  
REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from September 1990 to 
December 1992.  He served in the Southwest Asia Theater of 
Operations from January 27 to April 3, 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in September 
1995 and November 1997 of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Buffalo, New York.  

This case was before the Board in December 1999 and August 
2000, when it was remanded to the RO for additional 
development.  In June 2003, the RO in Cleveland, Ohio (Tiger 
Team Remand Unit) granted service connection for an 
undiagnosed illness characterized by symptoms that included 
recurrent fevers, night sweats, swollen lymph glands, 
fatigue, paresthesia, photophobia, forgetfulness, difficulty 
concentrating, impaired balance, sleep impairment, and an 
impaired appetite.  The RO also granted service connection 
for collagenous colitis as a residual of the veteran's 
service in Southwest Asia.  The denial of service connection 
for the disabilities set forth on the title page of this 
action was continued.  

In October 2003, the Buffalo RO granted service connection 
for bronchial asthma and chronic obstructive pulmonary 
disease, which was rated 100 percent disabling, effective 
from June 24, 2002.  A total rating based on individual 
unemployability due to service-connected disabilities was 
granted, effective from August 24, 1996, to June 23, 2002.  
The rating decision of November 1997 granted a permanent and 
total rating for pension purposes, effective from April 12, 
1996.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, which redefined VA's duty to assist, 
enhanced its duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim, and 
eliminated the well-grounded-claim requirement.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002).  
See also 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2003) 
(regulations implementing the VCAA).  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not the subject of a final decision by VA as of that 
date.  
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002); see Bernklau v. Principi, 291 F.3d 
795, 803-6 (Fed. Cir. 2002).  

Appropriate notice under the law requires that VA notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, VA will attempt to 
obtain on his behalf.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); 38 U.S.C.A. § 5103(a).  However, a review of 
the record shows that despite extensive development of the 
evidence, the veteran has never been provided with a notice 
pursuant to 38 U.S.C.A. § 5103(a) of his right and 
responsibilities under the VCAA.  A remand is required in 
order to address this deficiency, to provide the veteran with 
time to submit evidence or argument in support of his 
remaining claims, and to permit the RO to review and 
readjudicate those claims de novo based on a longitudinal 
review of the evidence of record.  

In view of the foregoing, this case is REMANDED to the RO 
through the Appeals Management Center (AMC) in Washington, 
D.C., for the following action:  

1.  The RO should review the claims file and 
ensure that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 is completed.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures contained in sections 3 and 4 of 
the Act are fully satisfied.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107; 38 C.F.R §§ 
3.102, 3.159, 3.326(a).  The RO should also 
ensure compliance with VA's obligations under 
the VCAA as interpreted by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for any of 
the disabilities reflected on the title 
page of this action since May 2003.  
After securing the necessary release, the 
RO should obtain these records.  The RO 
should specifically request that the 
veteran furnish all evidence in his 
possession pertinent to the remaining 
issues.  Any records received should be 
associated with the claims file.  Any 
negative response should be documented.  
The RO should, in any case, obtain any 
pertinent VA treatment reports since May 
2003.  

3.  After undertaking any further 
indicated development, the RO should 
adjudicate de novo the remaining issues 
in appellate status based on the entire 
evidentiary record.  If the benefits 
sought on appeal are not granted to the 
satisfaction of the veteran, a 
supplemental statement of the case should 
be issued and the veteran and his 
representative provided with an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action unless otherwise notified.  However, the veteran has 
the right to submit additional evidence and argument on the 
matters that the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  



